NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                Submitted May 10, 2007*
                                 Decided May 10, 2007

                                        Before

                         Hon. JOHN L. COFFEY, Circuit Judge

                         Hon. JOEL M. FLAUM, Circuit Judge

                         Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 07-1369

JAMES MATTHEW; DEAN,                           Appeal from the United States
    Plaintiff-Appellant,                       District Court for the
                                               Eastern District of Wisconsin
      v.
                                               No. 06-C-1125
CHRIS J. HONISH, et al.
    Defendants-appellees.                      William C. Griesbach,
                                               Judge.

                                      ORDER

       James Matthew; Dean filed this action against Chris Honish, a Wisconsin
state trooper, after Honish stopped Dean in his car.1 In his complaint Dean claimed


      *
         No defendant appeared in the district court or has participated in this
appeal. After an examination of the appellant's brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the
appellant's brief and the record. See Fed. R.App. P. 34(a)(2).
      1
           Dean writes and signs his name as “James Matthew; Dean,” so we have
                                                                        (continued...)
No. 07-1369                                                                      Page 2

that the traffic stop violated his “right to travel” and provided no further details of
the encounter. The district court dismissed Dean’s complaint sua sponte, reasoning
that Dean had failed to state a claim upon which relief could be granted. See Fed.
R. Civ. P. 12(b)(6). Dean appeals, and we affirm.

       Dean’s pro se brief does not challenge, or even mention, the district court’s
judgment dismissing his complaint and only narrowly avoids violating Fed. R. App.
P. 28(a)(9). His brief adds a few more details of his claim, however, and when we
examine the complaint illuminated by his brief, see Chavez v. Ill. State Police, 251
F.3d 612, 648 (7th Cir. 2001) (explaining that we may consider additional facts first
raised in briefs on appeal if new facts are consistent with complaint), we conclude
that the district court properly found that Dean does not state a claim that entitles
him to relief.

       Dean’s brief suggests that laws requiring state-supplied licenses to drive a
car violate his “right to travel.” His brief includes copies of traffic citations for
driving his car without a license, for failing to register his vehicle, and for using
what he calls “private property identification plates,” as opposed to Wisconsin
license plates. Dean claims that when Honish ticketed him for violating
Wisconsin’s laws that required proper licensing and registration, see WIS. STAT.
§§ 341.04(1), 341.61(2), 343.05(3)(a), Honish violated his constitutional right to
travel.

       But Dean has not articulated reasons to support his unexplained argument
that state licensure and registration requirements violate the right to travel, see
Fed. R. App. P. 28(a)(9). This is not surprising because such an argument is
meritless. Miller v. Reed, 176 F.3d 1202, 1205-06 (9th Cir. 1999) (holding that there
is no “fundamental right to drive” and affirming dismissal of complaint based on
state’s refusal to renew citizen’s driver’s license); Hallstrom v. City of Garden City,
991 F.2d 1473, 1477 (9th Cir. 1993) (finding no constitutional violation where valid
Idaho law required driver’s license, and plaintiff was detained for not having one).
Without vehicle licenses, Dean is denied only “a single mode of transportation—in a
car driven by himself,” see Miller, 176 F.3d at 1204, and this does not impermissibly
burden his right to travel. Id. Accordingly, the district court’s judgment dismissing
Dean’s case is AFFIRMED.




      1
       (...continued)
used that formulation for his full name. Also, in his complaint he listed the
defendants in his caption as “Chris J. Honish, et al.” We likewise do so here, though
Dean identified only one defendant, “Chris Honish” in the text of his complaint.